DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of claims 2, 5-7, 9 and 16-17 and 19-20 under 35 U.S.C. 112(b) have been obviated by the amendments and are therefore withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “a portion of a length of the rolling seal”, in line 3.   Also claim 17 recites in its lines 2-3 a similar limitation “a portion of a length of a rolling seal”.   Therefore, it is unclear if that recited portion is the same as the one of claim 17 or it is a second portion which renders the claim indefinite. A correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. 2013/0192827 A1) in view of Kriesels et al. (U.S. 2013/0213669 A1 – “Kriesels”). 
	Referring to claim 1:  Garcia teaches a completion tool (Fig. 2), comprising:
an outer housing (26, 35) (Fig. 2);
an inner tube mandrel (22, 14) (Fig. 2) located within the outer housing (26, 35) (Fig. 2), the outer housing (26, 35) and the inner tube mandrel (22, 14) (Fig. 2) defining a fluid chamber (54) (Fig. 2) therebetween.
Garcia further teaches a seal (62) (Fig. 2) that defines two chambers (see Fig. 2, a right chamber (54) and a left chamber (34)).

Garcia does not explicitly teach: 
a rolling seal of a flexible material and being located within the fluid chamber, the rolling seal having an open end and an opposing closed end, wherein the open end has a first edge that is attached to an outer diameter of the inner tube mandrel and a second opposing edge attached to an inner diameter of the outer housing to divide the fluid chamber into first and second smaller fluid chambers and fluidly seal the first smaller 
Kriesels teaches his apparatus that provides a rolling seal (10) (Fig. 11, see rolling seal 10) ([0038] “expanded liner section 10 to seal a blind annulus 44” (see Fig. 11)) ([0062] “expanded tubular section 10 is everted … and in axially reverse direction to initiate the U-shaped lower section 12”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having replaced the seal (62) with a rolling seal (10) having an open end and an opposing closed end (as evidenced by Fig. 11) as taught by Krieger comprising: 
wherein the open end has a first edge that is attached to an outer diameter of the inner tube mandrel and a second opposing edge attached to an inner diameter of the outer housing (Kriesels, [0040] “The expanded liner section 10 may be fixated at its upper end”) to divide the fluid chamber into first and second smaller fluid chambers (for which the rolling seal is capable of, Fig. 11 Kriesels) and fluidly seal the first smaller fluid chamber from the second smaller fluid chamber (the rolling seal is capable of), the rolling seal configured to respond to a fluid pressure within the fluid chamber that causes the closed end to invert at least a portion of a length of the rolling seal (as evidenced by Fig. 11, Kriesels), thereby transferring fluid pressure between the first and second smaller fluid chambers,


[claim 2]:  Garcia does not explicitly teach the rolling seal (10) is configured to substantially invert along its entire length in response to a fluid pressure.
Kriesels teaches his completion tool that provides a rolling seal configured to substantially invert along its entire length (for which the rolling seal is capable of) in response to the fluid pressure (as evidenced by Fig. 11 and [0034] “curved lower section 12 defining a bending zone 14”).
Obviousness statement ibid claim 1 above.

[claim 3]:  Garcia does not teach the rolling seal.
Kriesels teaches the rolling seal (10) is cylindrically-shaped ([0032] “an outer diameter of the expanded tubular section 10”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having a rolling seal that is cylindrically-shaped as taught by Kriesels in order to have a rolling seal with effective bending capabilities as required for efficient downhole operations.

[claim 4]:  Garcia does not teach a rolling seal.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having the rolling seal (10) has a U-shaped cross section having an outer wall and an inner wall defining an interior volume into which a pressurized fluid may flow as taught by Kriesels in order to have a flexible seal that can support high pressure environment downhole while providing a first and second fluid chambers.

Claims 5-7 are and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. 2013/0192827 A1) in view of Kriesels et al. (U.S. 2013/0213669 A1 – “Kriesels”) as applied to claim 1 above and further in view of Patel (U.S. 6,302,216 B1).
[claims 5-6]:  Garcia does not explicitly teach:
[5]:  a flow valve and a completion string.
[6]:  the rolling seal and the actuation device positioned between the rolling seal and the flow valve.

Patel teaches his downhole apparatus that teaches a completion string (Fig. 1, Col. 2: 55 “completion string”).
[5]:  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by adding a rolling seal and a flow valve as taught by Kriesels comprising:
the flow valve being located between the rolling seal and a downhole end of a completion string, the flow valve positioned to operate within a central flow passage of the inner tube mandrel and being movable to either one or both of an open position and closed position in order to have fluid flow control for efficient downhole operations.
[5]:  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by adding a completion string as taught by Patel in order to ensure the well can flow properly given the reservoir conditions and to permit any operations as are deemed necessary for enhancing production and safety.
[6]:  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having a rolling seal (10) as taught by Kriesels comprising:
an actuation device (58) (Kriesels) positioned between the rolling seal (10) and the flow valve (Kriesels [0039]) and configured to be responsive to the fluid pressure transfer between the first and second smaller chambers of the rolling seal to move the 

[claim 7]:  Garcia does not teach the flow valve is a ball valve. 
Patel teaches his downhole tool that provides a ball valve (24) (Col. 4: 3 “ball valve assembly”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by adding a ball valve as taught by Patel in order “to allow further completion operations to be performed” (Col. 4: 48-49).

[claim 16]:  Garcia teaches a method (see title).
Garcia does not teach a rolling seal and a completion string.
Kriesels teaches a rolling seal (10) (Fig. 11) (ibid claim 1 above with obviousness statement).
Patel teaches a completion string (Fig. 1, Col. 2: 53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by adding a completion string as taught by Patel in order to ensure the well can flow properly given the reservoir conditions and to permit any operations as are deemed necessary for enhancing production and safety.
Garcia in view of Kriesels and Patel further teaches the method discussed above comprising:

inverting the rolling seal (10) inwardly (the right part of the rolling seal in Fig. 11, Kriesels) and outwardly (the left part of the rolling seal in Fig. 11, Kriesels) within the fluid chamber to transfer a fluid pressure between the first and second smaller fluid chambers (ibid claim 1 with obviousness statement); and
actuating a flow valve [0039] (Kriesels) by the inverting to move the flow valve to either one or both of an open position and closed position ([0039] “one or more valves … for closing”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having a flow valve as taught by Kriesels by actuating a flow valve [0039] (Kriesels) by the inverting to move the flow valve to either one or both of an open position and closed position in order to have efficient fluid flow control as desired.
	
Garcia in view of Kriesels and Patel further teaches:
[claim 17]:  wherein inverting includes applying a first fluid pressure force (Garcia, [0008] “building pressure differential”) to the first smaller fluid chamber to cause the rolling seal to invert at least a portion of a length of the rolling seal toward the second smaller fluid chamber, thereby transferring fluid pressure from the first smaller fluid 

[claim 18]:  wherein inverting includes applying a second fluid pressure (Garcia [0009] “causing other such actuation at pressures”) force to the second smaller fluid chamber to cause the rolling seal to invert at least a portion of a length of the rolling seal toward the first smaller fluid chamber, thereby transferring fluid pressure from the second smaller fluid chamber to the first smaller fluid chamber (caused by “other such actuation pressures”, Garcia’s [0009]). Obviousness statement ibid claim 1 above.

[claim 19]:  Garcia does not teach a ball valve.
Patel teaches his “ball valve assembly 24” (Col. 4: 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having a flow ball as taught by Patel wherein inverting causes the ball valve to move from a closed position to an open position (Patel, Col. 4: 35-36) “to control fluid flow” (Patel, Col. 4: 36).

[claim 20]:  wherein inverting includes inverting a predetermined number of times (Garcia [0009] “causing other such actuation at pressures”) that transfers fluid pressure to an actuation device (58) (Garcia [0009]) positioned between the rolling seal and the flow valve and configured to be responsive to the fluid pressure transfer between the first and second smaller chambers (Garcia) of the rolling seal (Kriesels) to move the 

For claims 8-15, elements that have been labeled before are not being labeled again.
Claims 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. 2013/0192827 A1) in view of Patel (U.S. 6,302,216 B1) and Kriesels et al. (U.S. 2013/0213669 A1 – “Kriesels”)
[claim 8]:  Garcia in view of Patel and Kriesels teaches:
a well completion system (Garcia, Fig. 1), comprising: 
a completion string (Patel) (ibid claim 5 above including obviousness statement);
an outer housing connected to the completion string;
an inner tube mandrel located within the outer housing, the outer housing and inner tube mandrel defining a fluid chamber therebetween (ibid claim 1);
a rolling seal of a flexible material and being located within the fluid chamber, the rolling seal having an open end and an opposing closed end (as evidenced by Kriesels’ Fig. 11), wherein the open end has a first edge that is fixed to an outer diameter of the inner tube mandrel and a second opposing edge fixed to an inner diameter of the outer housing to divide the fluid chamber into first (outer of opposed closed end 10, Fig. 11, Kriesels) and second smaller fluid chambers (enclosed by 10, Fig. 11, Kriesels) and fluidly seal the first smaller fluid chamber from the second smaller fluid chamber, the rolling seal configured to respond to a fluid pressure within the fluid chamber that causes the closed end of the rolling seal to invert into at least a portion of a length of the 
a flow valve [0039] (Kriesels) located within a central flow passage of the inner tube mandrel (22, 14, Garcia) located between the rolling seal (10) and a terminating end of the completion string (Fig. 1, completion string, Patel) and operable to either one or both of an open position and closed position.
Obviousness statements as discussed above in claims 1 and 5.
	
Garcia in view of Patel and Kriesels further teaches:
[claim 9]:  the rolling seal is configured to substantially invert in response to a fluid pressure (ibid claim 2 above.  As evidenced by Garcia’s Fig. 11 it shows inverted with a U shape).

[claim 10]:  wherein the rolling seal is cylindrically-shaped (ibid claim 3 above).

[claim 11]:  wherein the rolling seal has a U-shaped cross section having an outer wall and an inner wall defining an interior volume into which a pressurized fluid may flow (ibid claim 4 above).

[claim 12]:  Garcia does not teach the flow valve is a ball valve. 
Patel teaches his downhole tool that provides a ball valve (24) (Col. 4: 3 “ball valve assembly”). 


Garcia in view of Patel and Kriesels further teaches:
[claim 14]:  The well completion system of claim 8, further comprising an actuation device (58) (Garcia) positioned between the rolling seal and the flow valve and configured to be responsive to the fluid pressure transfer between the first and second smaller chambers of the rolling seal to move the flow valve from either one or both of the open position and closed position (ibid claim 6 above including obviousness statement).
Garcia in view of Patel and Kriesels further teaches:
[claim 15]:  Garcia does not teach a sand screen.
Patel teaches his apparatus comprising at least one sand screen (Patel, Col. 4: 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by adding a sand screen as taught by Patel wherein the sand screen is located between the rolling seal and the flow valve in order to have a sand control system “to allow further completion operations to be performed” (Col. 4: 48-49).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. 2013/0192827 A1) in view of Patel (U.S. 6,302,216 B1) and Kriesels et al. (U.S. 2013/0213669 A1 – “Kriesels”) as applied to claim 8 above and further in view of Tuohey et al. (U.S. 9,475,686 B2 – “Tuohey”).
[claim 13]:  Garcia in view of Patel and Kriesels does not teach the rolling seal is comprised of a reinforced material.
Tuohey teaches his valve that provides his flexible rolling seal designed with reinforced materials (Col. 11: 1-7, “the flexible liner is designed to withstand significant pressures via the use of pressure fittings and/or reinforcing components, fibers or layers as part of the wall of the flexible liner, or combinations of both pressure fittings and reinforced materials”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia’s completion tool by having a flexible rolling seal comprised of a reinforced material as taught by Tuohey in order to have a robust seal that can withstand harsh downhole pressure conditions.

Response to Arguments
Applicant's arguments filed on 12/29/20 have been fully considered but they are not persuasive. 
Regarding claim 1, in pages 7-10, Applicant argues that:
Kriesels does not have a closed section that inverts back upon the rolling seal; Garcia and Kriesels address different problems at extremely different scales; and the 
Kriesels does have a liner section 10 with a closed section at its lower end as shown in Fig. 10, wherein element 10 is capable to invert back upon the rolling seal as claimed. There is no such statement that the device of Garcia is a small downhole tool, in contrast; Garcia’s para [0002] teaches his invention that “connects an inside with an outside of a tubular with a plug”.  In other words, Garcia’s device fluidically connects an inside with an outside of a tubular with no statement restriction about a particular size as argued by Applicant. Further, while Garcia addresses a pressure actuation, Kriesels addresses in his [0039] “fluid pressures that may arise” and its para [0040] “The expanded liner section 10 may be fixated at its upper end at surface” which perfectly matches as a combination with Garcia for its intended purpose rendering as a whole the apparatus operable that anyone skilled in the art would appreciate.
Furthermore, the operability of the device and method is based on the combination of the mentioned prior arts that make the device and method operable. One cannot show the skilled in the art would not look to combine references by addressing the references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Applicant’s argument that the plug of Garcia 38 would never dissolve is a non-persuasive argument since element 38 is not even mentioned in this office action.
The combination of Garcia and Kriesels as a whole do provide every element, every feature and limitation of the claims as currently presented by Applicant. Therefore, claim 1 and all its dependent claims stand rejected as currently presented.
Regarding claims 4-6 and 16-20, in pages 10-12, Applicant repeats the argument of claim 1 adding that Patel fails to correct the deficiencies of Garcia.  Examiner finds these arguments non-persuasive.  As discussed above, claim 1 is rejected.  In addition, Patel combined with the prior art as a whole does cure the deficiencies of Garcia/Kriesels, wherein every element feature and limitation is taught by that combination of the prior art as claimed.  This includes the invention being operable as discussed above for claim 1; therefore, claims 4-6, and 16-20 stand rejected as claimed.
Regarding claims 8-12, 14-15 and 13, in pages 12-14, repeats the argument of claim 1 above as being substantially the same feature in claim 8 which has already been discussed above as a whole including motivation to combine, and the device being operable for its intended purpose.  Therefore, Examiner finds these repeated arguments non-persuasive wherein as a whole, Patel combined with the prior art does cure the deficiencies of Garcia/Kriesels which is also the case of Tuhoey that does cure the deficiencies of the prior art as recited in claim 13.  Therefore, claims 8-12, 14-15 and 13 stand rejected as currently presented.

In order to expedite prosecution and clarify the invention, Examiner suggests Applicant to add to all the independent claims more structure with new elements that have not been previously recited in the claims. Further, all limitations of claims 5, 6 and 7 can be added to all the independent claims and cancel claims 5-7.  Also a review of all the potential  amended claims to avoid potential 112{b) rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. C. P./ 
Examiner, Art Unit 3672
02/03/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672